Exhibit 10.1

FIRST COMMUNITY BANK CORPORATION OF FLORIDA

Up to 600,000 Units

Each Consisting of 4.165 Shares of Common Stock

and one Share of

10% Cumulative Convertible Perpetual Preferred Stock, Series B

(liquidation preference - $25.00 per share)

 

 

PLACEMENT AGREEMENT

 

 

December 29, 2009

Raymond James & Associates, Inc.

880 Carillon Parkway

St. Petersburg, Florida 33716

Ladies and Gentlemen:

1. The Placement. (a) First Community Bank Corporation of America (the
“Company”) proposes to issue in a public offering (the “Offering”) up to 600,000
units (“Units”), each of which consists of (a) one share of 10.00% cumulative
convertible preferred stock, Series B, par value $0.01 with a liquidation
preference of $25.00 per share (“Preferred Stock”) and (b) 4.165 shares (the
“Initial Shares”, together with the Preferred Stock, the “Securities”) of the
Company’s common stock, par value $0.05 per share (the “Common Stock”). Units
will be offered at a price of $33.33 in cash per Unit (the “Offering Price”).
The terms of the Preferred Stock will be set forth in Articles of Amendment to
the Amended and Restated Articles of Incorporation (the “Articles of Amendment”)
to be filed by the Company with the Secretary of State of the State of Florida.
Each share of the Preferred Stock will be convertible into shares of Common
Stock of the Company at the conversion price of $2.50 per share of Common Stock,
subject to adjustments, as set forth in the Articles of Amendment. The shares
issuable upon conversion of the Preferred Stock are called the “Conversion
Shares”. This Placement Agreement (the “Agreement”), the Articles of Amendment
and other documents related to the Offering are referred to as the “Transaction
Documents.”

(b) The Company has filed with the Securities and Exchange Commission (the
“Commission” or “SEC”) a registration statement on Commission Form S-1 (File
No. 333-163198) under the Securities Act of 1933 and the Commission’s rules and
regulations thereunder (the “Securities Act”), and have filed such amendments to
such registration statement on Form S-1, if any, as may have been required prior
to the date hereof. The Company will prepare and file such additional amendments
thereto as may hereafter be required. The prospectus in the form included in the
Registration Statement with respect to the Offering or, if the prospectus
included

 

1



--------------------------------------------------------------------------------

in the Registration Statement with respect to the Offering omits certain
information in reliance upon Rule 430A under the Securities Act and such
information is thereafter included in a prospectus filed with the Commission
pursuant to Rule 424(b) under the Securities Act or as part of a post-effective
amendment to the Registration Statement after the Registration Statement becomes
effective, the prospectus with respect to the Offering as so filed, as amended
or supplemented, is referred to in this Agreement as the “Prospectus.” For
purposes of this Agreement, “free writing prospectus” has the meaning ascribed
to it in Rule 405 under the Securities Act, and “Issuer Free Writing Prospectus”
shall mean each free writing prospectus prepared by or on behalf of the Company
or used or referred to by the Company in connection with the Offering. The term
“Registration Statement,” as used herein, means the registration statement, as
amended and supplemented and including all financial statements and all exhibits
and documents incorporated therein by reference, at the time it became effective
and as amended by any post effective amendment thereto), including the
information, if any, omitted therefrom in reliance upon Rules 430A, 430B or 430C
under the Securities Act and contained in the Prospectus referred to below. If
the Company files another registration statement with the Commission to register
Securities with respect to the Offering pursuant to Rule 462(b) under the Act
(the “Rule 462 Registration Statement”), then any reference to “Registration
Statement” herein shall be deemed to include the Rule 462 Registration
Statement, as each such registration statement may be amended pursuant to the
Securities Act. For purposes of this Agreement, “free writing prospectus” has
the meaning ascribed to it in Rule 405 under the Act, and “Issuer Free Writing
Prospectus” shall mean each free writing prospectus prepared by or on behalf of
the Company or used or referred to by the Company in connection with the
offering of the Units. The term “Offering Materials” shall refer to (i) the
Registration Statement, (ii) the Prospectus, (iii) each Issuer Free Writing
Prospectus; and (iv) any newspaper announcements, press releases and other
offering materials and information issued or used in connection with the
Offering. All references in this Agreement to the Registration Statement, the
Prospectus, or any amendments or supplements to either of them, shall be deemed
to refer to and include any documents incorporated by reference therein, and
shall include any copy thereof filed with the Commission pursuant to its
Electronic Data Gathering, Analysis and Retrieval System (“EDGAR”). As used
herein, the term “Incorporated Documents” means the documents that are
incorporated by reference in the Registration Statement and the Prospectus or
any amendment or supplement thereto.

In consideration of the premises, the mutual agreements contained in this
Agreement and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each party, the parties, intending to be
legally bound, agree as follows:

2. Offering and Sale of Securities.

(a) On the terms and subject to the conditions of this Agreement, the Company
hereby confirms that Raymond James & Associates, Inc. has been appointed as the
exclusive placement agent (the “Placement Agent” or “RJA”) and will be the
exclusive agent during the Offering Period specified in this section (the
“Offering Period”) to offer Units of the Company’s existing holders of Common
Stock and other institutional and retail investors. The Offering Period will
commence on a date mutually acceptable to the Company and the Placement Agent
(the “Commencement Date”) and will end at 5:00 P.M., Eastern Time, the Offering
termination date, which shall be not later than January 29, 2010 (the
“Expiration

 

2



--------------------------------------------------------------------------------

Date”), unless earlier terminated, or extended by our mutual agreement to a date
not later than February 12, 2010. Subject to the performance by the Company, and
its subsidiary, First Community Bank of America (the “Bank”) of all their
obligations hereunder, and in reliance upon the completeness and accuracy of the
representations, warranties and covenants of the Company and the Bank contained
herein, the Placement Agent hereby accepts such agency upon the terms and
conditions of this Agreement. The Company acknowledges and agrees that it has
made its own independent investigation of the desirability to the Company of
offering and selling the Units (including, without limitation, the Securities,
the Conversion Price and the Conversion Shares) in the Offering and on the terms
and conditions contemplated, and that they have not relied upon the Placement
Agent in making such decisions.

(b) The Placement Agent shall use its reasonable commercial “best efforts”,
subject to the terms and conditions of this Agreement, to sell Units. The
Placement Agent, in fulfilling its obligations hereunder, may, in its sole
discretion, engage brokers, dealers, or other third parties to solicit
Purchasers of the Units or to refer potential Purchasers of the Units. The
Placement Agent may, in its sole discretion, enter into agreements with, and pay
fees to, such third parties as the Placement Agent deems appropriate in
connection with such activities. The Placement Agent shall not, either directly
or indirectly, in fulfilling its obligations hereunder, act as an underwriter
for the Units (including the Securities) and is in no way obligated or
committed, directly or indirectly, to advance its own funds to purchase any
Units or Securities or to purchase or to assure the purchase of any Units or
Securities; provided, however, nothing herein shall preclude the Placement Agent
from purchasing and reselling Units or Securities using the Offering Materials
or other information provided thereunder or hereunder by the Company in the
Placement Agent’s sole discretion. In making any such purchases or resales, the
Placement Agent will rely upon representations, warranties, covenants of the
Company and the Bank herein, and in any Transaction Documents provided by or on
behalf of the Company and the Bank.

(c) The Placement Agent’s agency under this Agreement is coupled with an
interest, and therefore is not terminable by of the Company and the Bank without
the Placement Agent’s prior express written consent. Unless earlier terminated
by the Placement Agent, the Placement Agent’s agency under this Agreement will
continue until the Expiration Date.

(d) The Company shall pay the Placement Agent for its services as Placement
Agent hereunder the respective percentages of the Offering Price for the Units
sold in the Offering (collectively, the “Placement Agent Fee”) specified in
Exhibit 1 hereto.

3. Delivery of the Shares and Payment Therefor.

The Company will determine which offers to purchase Units it will accept daily,
as these are received. As a result, there will be no formal closing. The Company
has made appropriate arrangements with its transfer agent and registrar of the
shares of Preferred Stock and Common Stock to issue certificates or book-entry
evidences of such Securities promptly upon acceptance of purchase order in the
Offering (each such time and date of acceptance, an “Acceptance Time”). Each
time and date for the delivery of the certificates representing the Securities
underlying the Units sold shall be a “Delivery Time.”

 

3



--------------------------------------------------------------------------------

4. Representations and Warranties. the Company and the Bank jointly and
severally represent and warrant to RJA, and agrees with RJA, that as of the date
hereof, and at each Acceptance Time and each Delivery Time, and at all times
through the termination, completion or expiration of the Offering (individually
and collectively, the “Expiration Date”).

(a) Eligibility. The Company was not at the time of initial filing of the
Registration Statement and at the earliest time thereafter that the Company or
another offering participant made a bona fide offer (within the meaning of Rule
164(h)(2) of the Securities Act) of the Common Stock, and is not on the date
hereof and will not be at any Acceptance Time or Delivery Time an “ineligible
issuer” (as defined in Commission Rule 405).

(b) Conformity to Securities Act Requirements. The Registration Statement
(including any documents permitted by the Act and Commission Form S-1 to be
incorporated by reference (“Incorporated Documents”)) conformed, and any
amendment to the Registration Statement filed after the date hereof will conform
in all material respects when filed, to the requirements of the Securities Act.
The Prospectus conforms, in all material respects when filed with the Commission
pursuant to Rule 424(b) to the requirements of the Act. The Registration
Statement does not contain an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading.

(c) Incorporation By Reference. The Company is eligible, and has elected, to
incorporate information by reference pursuant to Commission Form S-1, General
Instruction VII. The Incorporated Documents heretofore filed, when they were or
are filed (or, if any amendment with respect to any such document was filed,
when such amendment was filed), conformed in all material respects with the
requirements of the Securities Exchange Act of 1934, as amended, and the SEC’s
rules and regulations thereunder (“Exchange Act”), and Form S-1, Item 12, and
any further Incorporated Documents so filed will, when they are filed, conform
in all material respects with the requirements of the Exchange Act, including,
without limitation, Form S-1, Item 12; no such Incorporated Document when it was
filed or is filed (or, if an amendment with respect to any such document was
filed, when such amendment was filed), contained an untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein not misleading; and no such
further Incorporated Document, when it is filed, will contain an untrue
statement of a material fact or will omit to state a material fact required to
be stated therein or necessary in order to make the statements therein not
misleading. The Incorporated Documents constitute all the documents required to
be incorporated pursuant to Item 12 of Form S-1.

(d) Prospectus. The Prospectus will not contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that no representation or
warranty is made as to information contained in or omitted from the Prospectus
in reliance upon and in conformity with written information furnished to the
Company by the Placement Agent specifically for inclusion therein, provided
further the only information furnished to the Company by the Placement Agent is
the information summarized in the “Plan of Distribution” section of the
Prospectus.

 

4



--------------------------------------------------------------------------------

(e) Issuer Free Writing Prospectus. Each Issuer Free Writing Prospectus
(including, without limitation, any road show or similar presentation that is a
free writing prospectus under Rule 433) did not and will not contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading. Each Issuer Free
Writing Prospectus conformed or will conform in all material respects to the
requirements of the Securities Act on the date of first use, and the Company has
complied and will comply with all prospectus delivery and any filing
requirements applicable to each such Issuer Free Writing Prospectus pursuant to
the Securities Act. The Company has not made and will not make any offer
relating to the Offering that would constitute an Issuer Free Writing Prospectus
without the prior written consent of the Placement Agent. The Company has
retained and will retain in accordance with the Securities Act all Issuer Free
Writing Prospectuses that are not required to be filed pursuant to the
Securities Act. The Company has taken all actions necessary so that any “road
show” (as defined in SEC Rule 433) in connection with the offering of the Units
and the Securities will not be required to be filed pursuant to the Securities
Act. Each such Issuer Free Writing Prospectus, as of its issue date and at all
subsequent times through each Acceptance Time and Delivery Time, and at the
Expiration Date, does not and will not include any information that conflicted,
conflicts with or will conflict with the information contained in the
Registration Statement or the Prospectus, including any Incorporated Document.

(f) Capitalization. The capitalization of the Company is and will be as set
forth in the Prospectus as of the date set forth therein. The Articles of
Amendment have been duly authorized and filed of record by the Company, comply
with all applicable Laws and are in full force and effect. The Articles of
Amendment set forth the rights, preferences and priorities of the Preferred
Stock, and the holders of the Preferred Stock will have the rights set forth in
the Articles of Amendment. All the outstanding shares of Common Stock and
Preferred Stock of the Company, Units (including the Securities and the
Conversion Shares issuable upon conversion) have been, and will be, duly
authorized and validly issued, and are and will be fully paid and nonassessable
and are free of any preemptive or similar rights. Except as specifically set
forth in the Registration Statement and the Prospectus, the Company is not a
party to or bound by any outstanding options, warrants or similar rights to
subscribe for, or contractual obligations to issue, sell, transfer or acquire,
any of its capital stock or any securities convertible into or exchangeable for
any of such capital stock; the Units (including the Securities and the
Conversion Shares) to be issued and sold to the Purchasers by the Company
hereunder have been duly authorized and, when issued and delivered to the
Purchasers against full payment therefor in accordance with the terms hereof,
all such Securities (including the Conversion Shares when issued) will be
validly issued, fully paid and nonassessable and free of any preemptive or
similar rights; the capital stock of the Company conforms to the description
thereof in the Registration Statement and the Prospectus (or any amendment or
supplement thereto). The delivery of certificates or book-entry or other
evidences of ownership representing the Preferred Stock and Common Stock
comprising the Units (and the Conversion Shares when issued) being sold by the
Company against payment therefor pursuant to the terms of this Agreement will
pass valid title to such Securities, free and clear of any claim, encumbrance or
defect in title, to the Purchasers purchasing such shares in good faith and
without notice of any lien, claim or encumbrance. The certificates for the
shares of Preferred Stock and Common Stock being sold by the Company and for the
Conversion Shares, at the time of issuance, are in valid and sufficient form
under the laws

 

5



--------------------------------------------------------------------------------

of the jurisdiction where the Company is organized and existing and under the
Company’s articles of incorporation and by-laws, each as amended.

(g) Good Standing. Each of the Company, the Bank and their respective
subsidiaries is an entity or corporation duly organized, validly existing and in
good standing under the laws of its jurisdiction of incorporation, with full
power and authority or limited liability company power and authority to own its
properties and conduct its businesses as described in the Registration Statement
and the Prospectus; and it is duly qualified to do business as a foreign
corporation in good standing in all jurisdictions in which it owns or leases
substantial properties or in which the conduct of its businesses requires such
qualification, except where the failure to be so qualified or in good standing
would not, individually or in the aggregate, have a material adverse effect on
the condition (financial or other), business, prospects, results of operations
or cash flow of the Company (a “Material Adverse Effect”).

(h) Thrift Holding Company Status. The Company has been duly registered, and is
in good standing, as a savings and loan holding company, under the applicable
provisions of Home Owners’ Loan Act, as amended, and the regulations of the
Office of Thrift Supervision (“OTS”) promulgated thereunder (“HOLA”). Each of
the Company and its subsidiaries is in compliance in all material respects with
all applicable laws administered by and regulations of the U.S. Department of
Treasury, the Federal Reserve, the OTS, the Federal Deposit Insurance
Corporation (“FDIC”), the Florida Office of Financial Regulation, the Florida
Division of Financial Institutions and any other federal or state bank
regulatory authority (collectively, the “Regulatory Authorities”) with
jurisdiction over the Company, or any other direct or indirect subsidiaries of
the Company, other than where such failures to comply would not, individually or
in the aggregate, have a Material Adverse Effect. Except as otherwise
specifically disclosed in the Registration Statement and the Prospectus, neither
the Company nor the Bank is a party to any written agreement, cease and desist
or consent order, or memorandum of understanding with, or a party to, any
commitment letter or similar undertaking to, or is subject to any order or
directive by, or is a recipient of an extraordinary supervisory letter, or
formal or informal action, including actions or resolutions adopted by their
respective boards of directors requested or required by any Regulatory Authority
(collectively, “Enforcement Actions”) that imposes sanctions or limitations upon
the Company or the Bank, or which restricts, requests changes in, or directs the
conduct of the business of the Company or any of its subsidiaries including the
Bank, or in any manner relates to its capital adequacy, growth, funding mix,
brokered deposits, credit policies or its management, nor have any of them been
advised by any Regulatory Authority that it is contemplating issuing or
requesting (or is considering the appropriateness of issuing or requesting) any
such Enforcement Action, except, in each case, as are disclosed specifically in
the Prospectus. The most recent regulatory rating given to the Bank as to
compliance with the Community Reinvestment Act of 1977, as amended (the
“Community Reinvestment Act”) is “satisfactory.”

(i) Subsidiaries. The Company owns, directly or indirectly, all of the issued
and outstanding capital equity of each of its subsidiaries, all of which have
been duly authorized and validly issued, are fully paid and nonassessable and
are owned by the Company free and clear of any security interests, options,
rights of first refusal, liens, charges, encumbrances, mortgages, equities or
claims (“Liens”). The Company does not have any subsidiaries and does not own a
material interest in or control, directly or indirectly, any other corporation,
partnership,

 

6



--------------------------------------------------------------------------------

joint venture, association, trust or other business organization, except as set
forth in Exhibit 21 to the Registration Statement. The Bank has been
“well-capitalized” for all regulatory purposes at all times during all periods
for which financial data is included or incorporated in the Registration
Statement and Prospectus, except as specifically provided otherwise in the
Registration Statement and Prospectus.

(j) Due Authorization. The Company and the Bank have all requisite corporate
power and authority to execute, deliver and perform this Agreement and all other
Transaction Documents to which they are parties, and, the Company has all
requisite corporate power and authority to make and consummate the Offering and
the other transactions contemplated by the Registration Statement and the
Prospectus (collectively, the “Transactions”); and all necessary action has been
duly taken by the Company and the Bank, as applicable, to authorize the
execution, delivery, performance, making and consummation, as the case may be,
of the Transactions and the Transaction Documents. Such authorizing resolutions
or actions and this Agreement have been and will be maintained continuously as
official written records of each of the Company and each of the Banks. This
Agreement has been duly authorized, executed and delivered on behalf of the
Company and the Bank and is a valid and binding agreement of the Company and the
Bank and, assuming that this Agreement is the valid and binding obligation of
RJA, is enforceable against the Company and the Bank in accordance with its
terms, except to the extent that enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium, fraudulent transfer or other similar
laws of general applicability relating to or affecting the enforcement of
creditors’ rights generally (regardless of whether enforceability is considered
in a proceeding in equity or at law), and to general principles of equity and to
limitations on the rights to indemnity and contribution that exist by virtue of
public policy (the “Bankruptcy and Equity Exception”). The Articles of Amendment
have been duly authorized by the Company, and set forth the rights, preferences
and priorities of the Preferred Stock, and the holders of the Preferred Stock
will have the rights set forth in the Articles of Amendment.

(k) Compliance with Laws. The execution, delivery, and performance of the
Transaction Documents and the consummation, as the case may be, of the
Transactions will comply in all material respects with (i) all applicable
requirements of laws, judgments and judicial or arbitral decrees and orders,
regulations, published interpretations and guidelines, and requirements (“Laws”)
of the Regulatory Authorities and any governmental agency, body, authority or
commission, whether federal, state, local or foreign (individually and
collectively with Regulatory Authorities, “Governmental Authorities”), and the
rules and requirements of the Nasdaq Capital Market (“Nasdaq”) and The
Depository Trust Company. No consent, authorization or approval of, or filing,
exemption, registration, qualification or other action with, any Governmental
Authorities, is required in connection with the entering into, the performance,
the making and the consummation, as the case may be, of this Agreement and the
Transactions, and all of these are and will be in full force and effect as of
the Commencement Date through the Expiration Date. The Company has given written
notice to the OTS and the other Regulatory Authorities having jurisdiction over
the Company and the Bank and the Transactions of its intent to engage in the
Transactions, and neither the OTS nor any other applicable Regulatory Authority
has expressed any objection to the Transactions.

 

7



--------------------------------------------------------------------------------

(l) No Legal Proceedings. There are no legal, arbitral, regulatory or other
proceedings (including, without limitation, formal or informal Enforcement
Actions of any kind) by or before any Governmental Authorities pending or, to
the best knowledge of the Company, threatened, against the Company or its
subsidiaries or to which the Company or its subsidiaries. Except as specifically
described in the Registration Statement and the Prospectus, there is no claim,
action, suit, inquiry, proceeding, investigation or Enforcement Action
(“Proceedings”), or specific requirement of any kind by or before any
Governmental Authority or arbitral pending or, to the best knowledge of the
Company, threatened, against or involving the Company or its subsidiaries, or to
which any of their properties are subject, which might individually or in the
aggregate prevent or adversely affect the transactions contemplated by this
Agreement or result in a Material Adverse Effect, nor to the Company’s
knowledge, is there any basis for any such Proceeding or specific requirements
requested or imposed upon the Company or any of its subsidiaries of any kind.

(m) Contracts. There are no agreements, contracts, indentures, documents,
leases, instruments (“Contracts”) that are required to be described in the
Registration Statement or the Prospectus (or any amendment or supplement
thereto) or to be filed as an exhibit to the Registration Statement that are not
described, filed or incorporated by reference in the Registration Statement and
the Prospectus as required by the Securities Act. All such Contracts to which
the Company or any of its subsidiaries is a party have been duly authorized,
executed and delivered by the Company or the applicable subsidiary, constitute
valid and binding agreements of the Company or the applicable subsidiary and are
enforceable against the Company or the applicable subsidiary in accordance with
the terms thereof, except as enforceability thereof may be limited by (i) the
application of bankruptcy, reorganization, insolvency and other laws affecting
creditors’ rights generally and (ii) equitable principles being applied at the
discretion of a court before which any proceeding may be brought. Neither the
Company nor the applicable subsidiary is in default under, or has received
notice or been made aware that any other party to such Contracts is in breach of
or default to the Company under, or that any event, with or without notice or
the passage of time, that would be a default, has occurred and is existing, with
respect to any such Contracts, except as specifically described in the
Prospectus and Registration Statement.

(n) Non-contravention. Except as described specifically in the Registration
Statement and the Prospectus, neither the Company nor any of its subsidiaries is
(i) in violation of (A) its articles of incorporation, articles of association
or bylaws, or other organizational documents, each as amended, or resolutions of
its board of directors, (B) any ordinance (the violation of which would have a
Material Adverse Effect) or any state, federal or foreign Law applicable to, or
any request or requirement made or imposed upon, the Company or any of its
subsidiaries by any Governmental Authority, or (C) any decree of any
Governmental Authority having jurisdiction over the Company or any of its
subsidiaries; or (ii) in default in any material respect in the performance of
any obligation, agreement or condition contained in (A) any bond, debenture,
note or any other evidence of indebtedness, (B) any indentures or Contracts or
(c) in timely declaring and paying any dividends on any series of preferred
stock, including the Fixed Rate Cumulative Perpetual Preferred Stock, Series A
(each of (A) and (B), an “Instrument”) to which the Company or any of its
subsidiaries is a party, a guarantor or a beneficiary of a guarantee or similar
instrument, or by which any of their properties may be bound, which default,
individually or in the aggregate, would have a Material Adverse Effect; and
there does

 

8



--------------------------------------------------------------------------------

not exist any state of facts that constitutes an event of default on the part of
the Company or any of its subsidiaries as defined in such documents or that,
with notice or lapse of time or both, would constitute such an event of default.

(o) Reservation of Shares, etc. Each of the Securities, including the Conversion
Shares issuable upon conversion of shares of Preferred Stock will (i) conform in
all material respects to the description thereof contained in the Registration
Statement and the Prospectus and (ii) when issued and delivered against payment
therefor in accordance with the terms of the Registration Statement and the
Prospectus, and in the case of the Conversion Shares, when the Preferred Stock
is converted into Conversion Shares, will be duly and validly issued, fully paid
and non-assessable, with no personal liability for the debts or obligations of
the Company attaching to the ownership thereof, and free of any statutory and
contractual preemptive rights and all Liens, and will be sufficient in number to
be issued to the Purchasers. The Company has reserved, and will maintain and
reserve at all times prior to conversion or redemption of all shares of
Preferred Stock, a sufficient number of shares of Common Stock for issuance upon
the conversion of the Preferred Stock.

(p) No Approval Required. None of the issuance and sale of the Securities by the
Company, the execution, delivery or performance of this Agreement by the Company
and the Bank nor the consummation by the Company and the Bank of the
Transactions contemplated hereby: (i) requires any consent, approval,
authorization or other order of or registration or filing with, any Governmental
Authority, except as may be required for the registration of the Units
(including the Securities and the underlying Conversion Shares) under the
Securities Act, the listing of the Initial Shares and the Conversion Shares for
trading on Nasdaq, the registration of the Preferred Stock under the Exchange
Act and compliance with the securities or blue sky laws of various
jurisdictions, all of which will be, or have been, effected in accordance with
this Agreement, and except for the FINRA’s clearance of the underwriting terms
of the offering contemplated hereby as required under the FINRA’s Rules of Fair
Practice); (ii) conflicts with or will conflict with or constitutes or will
constitute a breach of, or a default under, any of the Company’s or the Bank’s
articles of incorporation, articles of association or bylaws, each as amended,
or any Contract or any debt or equity instrument to which the Company or any of
its subsidiaries is a party or by which any of their respective properties may
be bound or subject; (iii) violates any Law applicable to the Company or any of
its subsidiaries or any of their properties; or (iv) results in a breach of, or
default or Debt Repayment Triggering Event (as defined below) or warrant
adjustment under, or results in the creation or imposition of any Lien, upon any
property or assets of the Company or any of its subsidiaries pursuant to, or
requires the consent of any other party to, any Contract or existing instrument,
debt or security (“Instrument”), except for such conflicts, breaches, defaults,
Liens, charges or encumbrances that will not, individually or in the aggregate,
result in a Material Adverse Effect. As used herein, a “Debt Repayment
Triggering Event” means any event or condition that gives, or with the giving of
notice or lapse of time would give, the holder of any note, debenture or other
evidence of indebtedness (or any person acting on such holder’s behalf) the
right to require the repurchase, redemption or repayment, whether by
acceleration or otherwise, of all or a portion of such indebtedness by the
Company or any of its subsidiaries.

(q) No Outstanding Options, etc. Except as described specifically in the
Prospectus and the Registration Statement, neither the Company nor any of its
subsidiaries has

 

9



--------------------------------------------------------------------------------

outstanding and at the Closing Date and each Subsequent Closing Date, as the
case may be, will have outstanding any options to purchase, or any warrants to
subscribe for, or any securities or obligations convertible into or exchangeable
for, or any Contracts or commitments to issue or sell, any shares of Common
Stock or any such warrants or convertible or exchangeable securities or
obligations. No holder of securities of the Company has rights to require the
registration of any securities of the Company as a result of or in connection
with the filing of the Registration Statement, the Offering or the consummation
of the Transactions.

(r) No Stop Orders or Legal Prohibitions. No stop order or restraining order has
been issued and no Proceeding has been commenced or, to the Company’s knowledge,
threatened with respect to the Offering or any of the Transactions before any
Governmental Authority that would reasonably be expected to materially affect or
delay the execution, delivery, performance, making and consummation, as the case
may be, of the Transactions and the issuance of the Securities.

(s) No Material Adverse Change. Except as described specifically in the
Prospectus and the Registration Statement, there have not been any facts,
circumstances, events, changes, effects or occurrences that have had or are
reasonably likely to have, individually or in the aggregate, a Material Adverse
Effect. Since the date of the latest consolidated balance sheet of the Company
included in the Registration Statement, the Company and its subsidiaries
(i) have not incurred, suffered or undertaken any liabilities or obligations,
direct or indirect, contingent or noncontingent, matured or unmatured, that are
material to the business, prospects, properties, operations, financial condition
or results of operations of the Company and its subsidiaries, except for
liabilities or obligations that were incurred, suffered or undertaken in the
ordinary course of business consistent with past practice or that are disclosed
specifically in the Registration Statement and the Prospectus, (ii) entered into
any transaction that is not in the ordinary course of business, (iii) sustained
any material loss or interference with its business or properties from fire,
flood, hurricane or windstorm, accident or other calamity or event of any kind,
whether or not covered by insurance, (iv) paid or declared any dividends or
other distributions with respect to its capital stock, (v) the Company is not in
default under the terms of any class of capital stock of the Company or any
outstanding debt obligations and has not failed to timely declare and pay when
due any dividends on its outstanding preferred stock, (vi) there has not been
any change in the authorized or outstanding capital stock of the Company and
(vii) there has not been any material adverse change, or any development
involving or that may reasonably be expected to result in a Material Adverse
Effect, in the condition (financial or otherwise), business, assets,
liabilities, net worth or result of operations of the Company and its
subsidiaries, taken as a whole (“Material Adverse Change”).

(t) Registration of Securities. All offers and sales of the Company’s capital
stock and other debt or other securities prior to the date hereof, including,
without limitation, the offer and sale of shares of the Company’s Series A
Preferred Stock, were made in compliance with the registration requirements of,
or were the subject of an available exemption from the Securities Act and all
other applicable state and federal laws or regulations, or any actions under the
Securities Act or any state or federal laws or regulations in respect of any
such offers or sales are effectively barred by effective waivers or statutes of
limitation, except as specifically disclosed in the Prospectus.

 

10



--------------------------------------------------------------------------------

(u) No Integration. The Company has not, prior to the date hereof, made any
offer or sale of any its securities which are required to be “integrated”
pursuant to the Securities Act with the offer and sale of any Units (including
the Securities and the underlying Conversion Shares).

(v) Nasdaq Listing. The Common Stock is (i) registered pursuant to Section 12(b)
of the Exchange Act and (ii) is listed on the Nasdaq, and the Company has taken
no action designed to, or likely to have the effect of, terminating the
registration of the Common Stock under the Exchange Act or the delisting the
Common Stock from the Nasdaq, nor has the Company received any notification that
the Commission or the Nasdaq is contemplating terminating such registration or
listing or that the Company has failed to meet the requirements for listing on
the Nasdaq. The Company has applied to list the shares of Preferred Stock on
Nasdaq, and will, upon issuance, include the Conversion Shares as part of the
shares of its Common Stock listed.

(w) No Stabilization or Manipulation of Prices. Other than activities permitted
pursuant to SEC Regulation M under the Exchange Act, the Company has not taken
and will not take, directly or indirectly, any action that constituted, or any
action designed to, or that might reasonably be expected to cause or result in
or constitute, under the Exchange Act or otherwise, stabilization or
manipulation of the price of any security of the Company to facilitate the sale
of the Units (including the Securities) and the Conversion Shares.

(x) Notices of Free Writing Prospectus. The Company has not prepared or used,
and shall not prepare or use, any Issuer Free Writing Prospectus without the
prior written consent of the Placement Agent. Each Issuer Free Writing
Prospectus, as of its issue date and at all subsequent times through the
completion of the Offering or until any earlier date that the Company notified
or notifies the Placement Agent as described in the next sentence, did not, does
not and will not include any information that conflicted, conflicts or will
conflict with the information then contained in the Registration Statement or
the Prospectus. If at any time following issuance of an Issuer Free Writing
Prospectus there occurred or occurs an event or development as a result of which
such Issuer Free Writing Prospectus conflicted or would conflict with the
information then contained in the Registration Statement or the Prospectus, or
as a result of which such Issuer Free Writing Prospectus, if republished
immediately following such event or development, would include an untrue
statement of a material fact or omitted or would omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, (x) the Company has
promptly notified or will promptly notify the Placement Agent in writing and
(y) the Company has promptly amended or will promptly amend or supplement such
Issuer Free Writing Prospectus to eliminate or correct such conflict, untrue
statement or omission. The Company has complied and will comply with the
requirements of SEC Rule 433 under the Securities Act applicable to any Issuer
Free Writing Prospectus, including timely filing with the SEC or retention where
required and legending.

(y) Registration Rights. Except as disclosed in the Registration Statement and
the Prospectus, there are no Contracts or understandings between the Company and
any person granting such person the right to require the Company to file a
registration statement under the Securities Act with respect to any securities
of the Company owned or to be owned by such

 

11



--------------------------------------------------------------------------------

person or to require the Company to include such securities in the securities
registered pursuant to the Registration Statement or in any securities being
registered pursuant to any other registration statement filed by the Company
under the Securities Act.

(z) Financial Statements. The consolidated financial statements of the Company,
together with the related schedules and notes, contained in the Registration
Statement, and the Prospectus present fairly in all material respects the
consolidated financial position, results of operations, cash flow and
stockholders’ equity of the Company in conformity with generally accepted
accounting principles (“GAAP”) on the basis stated in the Registration Statement
and the Prospectus at the respective dates and for the respective periods to
which they apply. Such financial statements and related schedules and notes have
been prepared in accordance with GAAP consistently applied throughout the
periods involved, except as disclosed therein. The other financial and
statistical information and data with respect to the Company set forth in the
Registration Statement and the Prospectus present fairly the information
purported to be shown thereby at the respective dates or for the respective
periods to which they apply and have been prepared on a basis consistent with
such financial statements and the books and records of the Company. There are no
financial statements that are required to be included or incorporated by the
Securities Act and SEC Form S-1 in the Registration Statement and the Prospectus
that are not included as required, and all disclosures contained in the
Registration Statement and the Prospectus regarding “non-GAAP financial
measures” (as such term is defined by the rules and regulations of the SEC)
comply with Item 10 of Regulation S-K under the Securities Act.

(aa) Auditors. Hacker, John & Smith PA, the accountants who certified the
financial statements included or to be included (in each case including
incorporation by reference) in the Registration Statement and the Prospectus,
were, at the time such statements were certified and during the periods covered
by such statements, and are, as of the date hereof, independent public
accountants, as required by the Securities Act and Exchange Act. Hacker, John &
Smith PA has been, during the periods covered by the financial statements
included in the Registration Statement and the Prospectus, duly registered and
in good standing with the Public Company Accounting Oversight Board, and has
not, during the periods covered by the financial statements included in the
Registration Statement and the Prospectus, provided to the Company any non-audit
services, as such term is used in Section 10A(g) of the Exchange Act.

(bb) Sarbanes-Oxley Act. There is and has been no failure on the part of the
Company or any of the Company’s directors or officers, in their capacities as
such, to comply in all material respects with (i) any provision of the
Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated in
connection therewith, including Section 402 related to loans and Sections 302
and 906 related to certifications, and (ii) the corporate governance
requirements of Nasdaq.

(cc) Internal Controls. The Company and each of its subsidiaries maintains a
system of internal accounting controls sufficient to provide reasonable
assurance that (i) transactions are executed in accordance with management’s
general or specific authorizations; (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with GAAP and to
maintain asset accountability; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded

 

12



--------------------------------------------------------------------------------

accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences. Since
the end of the Company’s most recent audited fiscal year, there has been (x) no
material weakness in the Company’s internal control over financial reporting
(whether or not remedied) and (y) no change in the Company’s internal controls
over financial reporting that has materially affected, or is reasonably likely
to materially affect, the Company’s internal control over financial reporting.

(dd) Disclosure Controls. The Company and its subsidiaries employ disclosure
controls and procedures (as such term is defined in Rule 13a-15 under the
Exchange Act), which (A) are designed to ensure that information required to be
disclosed by the Company in the reports that it files or submits under the
Exchange Act is recorded, processed, summarized and reported within the time
periods specified in the Commission’s rules and forms and that material
information relating to the Company and its subsidiaries is made known to the
Company’s principal executive officer and principal financial officer by others
within the Company and its subsidiaries to allow timely decisions regarding
disclosure, and (B) are effective in all material respects to perform the
functions for which they were established. Based on the evaluation of the
Company’s and each subsidiary’s disclosure controls and procedures described
above, the Company is not aware of (x) any significant deficiency in the design
or operation of internal controls which could adversely affect the Company’s
ability to record, process, summarize and report financial data or any material
weaknesses in internal controls or (y) any fraud, whether or not material, that
involves management or other employees who have a significant role in the
Company’s internal controls. Since the most recent evaluation of the Company’s
disclosure controls and procedures described above, there have been no
significant changes in internal controls or in other factors that could
significantly affect internal controls.

(ee) Taxes. The Company and each of its subsidiaries have filed all tax returns
required to be filed (other than certain local tax returns, as to which the
failure to file, individually or in the aggregate, would not have a Material
Adverse Effect), which returns are complete and correct, and neither the Company
nor any subsidiary is in default in the payment of any taxes that were payable
pursuant to said returns or any assessments with respect thereto. Except as
disclosed in the Prospectus, all federal, state and foreign taxes and other
assessments of a similar nature (whether imposed directly or through
withholding) including any interest, additions to tax or penalties applicable
thereto due or claimed to be due from such entities have been timely paid, other
than those being contested in good faith and for which adequate reserves have
been provided, except to the extent that the failure to timely pay would not
have, individually or in the aggregate, a Material Adverse Effect. Except as
would not have, individually or in the aggregate, a Material Adverse Effect, the
Company has made appropriate provisions in the applicable financial statements
referred to in the foregoing clause (z) of this Section 4 in respect of all
federal, state, local and foreign income and franchise taxes for all current or
prior periods as to which the tax liability of the Company has not been finally
determined. Except as disclosed in the Prospectus, all deficiencies asserted as
a result of any federal, state, local or foreign tax audits have been paid or
finally settled and no issue has been raised in any such audit that, by
application of the same or similar principles, reasonably could be expected to
result in a proposed deficiency for any other period not so audited. There are
no outstanding agreements or waivers extending the statutory period of
limitation applicable to any federal, state, local or foreign tax return for any
period. On the Closing Date and the Additional Closing Date, as the case may be,
all stock transfer and other taxes that are required to be paid in

 

13



--------------------------------------------------------------------------------

connection with the sale of the Shares to be sold by the Company to the
Placement Agent will have been fully paid by the Company and all laws imposing
such taxes will have been complied with.

(ff) Periodic Reports. The Company has filed timely all reports required to be
filed pursuant to Sections 13(a), 13(e), 14 and 15(d) of the Exchange Act since
December 1, 2008 (except to the extent that Section 15(d) requires reports to be
filed pursuant to Sections 13(d) and 13(g) of the Exchange Act, which shall be
governed by the next clause of this sentence); and the Company has filed in a
timely manner all reports required to be filed pursuant to Sections 13(d) and
13(g) of the Exchange Act since December 1, 2008, except where the failure to
timely file could not reasonably be expected individually or in the aggregate to
have a Material Adverse Effect or cause the Company to be ineligible to
incorporate information by reference as Incorporated Documents pursuant to the
Securities Act and Form S-1.

(gg) Title to Properties. Each of the Company and its subsidiaries has good and
marketable title to all property (real, personal and mixed), including
securities, described in the Prospectus as being owned by it, free and clear of
all Liens except (i) Liens specifically described in the Registration Statement
and the Prospectus and that are not materially burdensome and do not have or
will not result in a Material Adverse Effect or (ii) Liens on securities that
have been pledged in the ordinary course of business consistent with prudent
business practices to secure obligations of the Company or any of its
subsidiaries and except for such defects in title or liens, claims, charges,
options, encumbrances, mortgages, pledges or security interests or other
restrictions of any kind that would not be material to the Company and its
subsidiaries. All property (real, personal and mixed) held under lease by the
Company and its subsidiaries is held by it under valid, subsisting and
enforceable leases with only such exceptions as in the aggregate are not
materially burdensome and do not have or result in a Material Adverse Effect to
the use of the property or the conduct of the business of the Company and its
subsidiaries.

(hh) Permits. Each of the Company and its subsidiaries has all permits,
licenses, franchises, consents, approvals and authorizations of Governmental
Authorities (hereinafter “permit” or “permits”) as are necessary to own its
properties and to conduct its business in the manner described in the
Prospectus, subject to such qualifications as may be set forth in the
Prospectus, except where the failure to have obtained any such permit has not
had and will not have a Material Adverse Effect; each of the Company and its
subsidiaries has operated and is operating its business in material compliance
with and not in material violation of all of its obligations with respect to
each such permit and no event has occurred that allows, or after notice or lapse
of time would allow, revocation or termination of any such permit or result in
any other material impairment of the rights under any such permit, subject in
each case to such qualification as may be set forth in the Prospectus. Except as
described in the Prospectus, such permits contain no restrictions that are
materially burdensome to the Company or any of its subsidiaries. Neither the
Company nor any of its subsidiaries has received any notice of Proceedings
relating to the revocation or modification of any such Permit which,
individually or in the aggregate, if the subject of any unfavorable decision,
ruling or finding, would have a Material Adverse Effect.

 

14



--------------------------------------------------------------------------------

(ii) Environmental Laws. Except as described in the Registration Statement and
the Prospectus, the Company and its subsidiaries are (i) to their knowledge in
compliance with any and all applicable federal, state, local and foreign Laws
relating to the protection of human health and safety, the environment or
hazardous or toxic substances or wastes, pollutants or contaminants
(“Environmental Laws”) and have received no notices of, or inquiries regarding
Proceedings with respect to possible violations of Environmental Laws, (ii) have
received all permits or other approvals required of them under applicable
Environmental Laws to conduct their respective businesses and (iii) are in
compliance with all terms and conditions of any such permit or approval, except
where such noncompliance with Environmental Laws, failure to receive required
permits or other approvals or failure to comply with the terms and conditions of
such permits or other approvals would not, individually or in the aggregate,
have a Material Adverse Effect. Neither the Company nor any of its subsidiaries
has been named as a “potentially responsible party” under the Comprehensive
Environmental Response Compensation and Liability Act of 1980, as amended.
Neither the Company nor any of its subsidiaries owns, leases, occupies or
operates any property that appears on any list of hazardous sites compiled by
any state or local governmental agency.

(jj) Review of Environmental Laws. In the ordinary course of its business, the
Company conducts a periodic review of the effect of Environmental Laws on the
business, operations and properties of the Company and its subsidiaries, in the
course of which it identifies and evaluates associated costs and liabilities
(including any capital or operating expenditures required for clean-up, closure
of properties or compliance with Environmental Laws or any permit, license or
approval, any related constraints on operating activities and any potential
liabilities to third parties). On the basis of such review and amount of its
established reserves, the Company has reasonably concluded that such associated
costs and liabilities would not, individually or in the aggregate, result in a
Material Adverse Effect.

(kk) Intellectual Property. Each of the Company and its subsidiaries owns and
has full right, title and interest in and to, or has valid licenses to use, each
material trade name, trademark, service mark, patent, copyright, approval, trade
secret and other similar rights (collectively “Intellectual Property”) under
which the Company and its subsidiaries conduct its business, except where the
failure to own or obtain a license or right to use any such Intellectual
Property has not and will not have a Material Adverse Effect. The Company has
not created or suffered any Lien on, or granted any right or license with
respect to, any such Intellectual Property. There are no claims or Proceedings
pending against the Company or its subsidiaries with respect to any Intellectual
Property and the Company and its subsidiaries have not received notice or
otherwise become aware that any Intellectual Property that it uses or has used
in the conduct of its business infringes upon or conflicts with the rights of
any third party.

(ll) Insurance. The Company and each of its subsidiaries are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which it is engaged;
and neither the Company nor any of its subsidiaries has reason to believe that
it will not be able to renew its existing insurance coverages as and when such
coverages expire or to obtain similar coverages from similar insurers as may be
necessary to continue its business at a comparable cost.

 

15



--------------------------------------------------------------------------------

(mm) FCPA Compliance. The Company and its subsidiaries and, to the knowledge of
the Company, the Company’s affiliates, have conducted their respective
businesses in compliance with the FCPA and have instituted and maintain policies
and procedures designed to ensure, and which are reasonably expected to continue
to ensure, continued compliance with the Foreign Corrupt Practices Act of 1977,
as amended, and the rules and regulations thereunder (the “FCPA”). Neither the
Company nor any of its subsidiaries nor, to the knowledge of the Company, any
director, officer, agent, employee or other person associated with or acting on
behalf of any of them has (A) used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expenses relating to
political activity; (B) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee or to any political party or
candidate for political office; (C) violated or is in violation of any provision
of the FCPA; (D) made any bribe, rebate, payoff, influence payment, kickback or
other unlawful payment; or (E) made any payment of funds to the Company or its
subsidiaries or received or retained funds in violation of any law, rule or
regulation.

(nn) Anti-Money Laundering Compliance. The operations of the Company and its
subsidiaries are and have been conducted at all times in compliance in all
material respects with the Bank Secrecy Act, applicable financial recordkeeping
and reporting requirements of the Currency and Foreign Transactions Reporting
Act of 1970, as amended, the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001 (the
“USA Patriot Act”), the anti-money laundering Laws of all other applicable
jurisdictions, and any related or similar Laws of any Governmental Authorities
(collectively, the “Anti-Money Laundering Laws”). No Proceedings by or before
any Governmental Authority or any arbitrator involving the Company or any of its
subsidiaries with respect to the Anti-Money Laundering Laws is pending or, to
the best knowledge of the Company, threatened.

(oo) OFAC. Neither the Company nor any of its subsidiaries nor, to the knowledge
of the Company, any director, officer, agent, employee, affiliate or person
acting on behalf of the Company or any of its subsidiaries is currently subject
to any U.S. sanctions administered by the Office of Foreign Assets Control of
the U.S. Treasury Department (“OFAC”); and none of the Company or any of its
affiliates does business with the government of, or any person located in, any
country, or with any other person, targeted by any of the economic sanctions of
OFAC; and the Company is not controlled (within the meaning of the regulations
promulgating such sanctions or the laws authorizing such promulgation) by any
such government or person; and the Company and its subsidiaries will not
directly or indirectly use any proceeds of this Offering, to lend, contribute or
otherwise make available any such proceeds to any subsidiary, joint venture
partner or other person or entity, for the purpose of financing any activities
or investments in, or make any payments to any country, or to make any payments
to any person, targeted by any sanctions administered by OFAC.

(pp) No Transactions with Affiliates. Except as set forth in the Prospectus,
there are no transactions with “affiliates” (as defined in Rule 405 promulgated
under the Act) or any officer, director or security holder of the Company
(whether or not an affiliate) that are required by the Act to be disclosed in
the Registration Statement, or any transaction with insiders, affiliates or
their related interests that would violate Regulations O or W of the Board of

 

16



--------------------------------------------------------------------------------

Governors of the Federal Reserve System (the “Federal Reserve”) or OTS
regulations. Additionally, no relationship, direct or indirect, exists between
the Company or any of its subsidiaries on the one hand, and the directors,
officers, stockholders, customers or suppliers of the Company or any subsidiary
on the other hand that is required by the Securities Act to be disclosed in the
Registration Statement or the Prospectus that is not so disclosed.

(qq) Off-Balance Sheet Obligations. Except as described specifically in the
Registration Statement and the Prospectus, there are no material off-balance
sheet transactions, arrangements, obligations (including contingent
obligations), or any other relationships with unconsolidated entities or other
persons, that may have a material current or future effect on the Company’s
financial condition, changes in financial condition, results of operations, cash
flows, liquidity, capital expenditures, capital resources, or significant
components of revenues or expenses. Any and all material swaps, caps, floors,
futures, forward contracts, option agreements (other than employee stock
options) and other derivative financial instruments, Contracts or arrangements,
whether entered into for the account of the Company or one of its subsidiaries
or for the account of a customer of the Company or one of its subsidiaries, were
entered into in the ordinary course of business and in accordance with prudent
business practice and applicable laws, rules, regulations and policies of all
applicable regulatory agencies and with counterparties believed to be
financially responsible at the time. Except as specifically described in the
Registration Statement and the Prospectus, the Company and each of its
subsidiaries have duly performed in all material respects all of their
obligations thereunder to the extent that such obligations to perform have
accrued, and there are no breaches, violations, defaults or events that with
notice or the passage of time or both would be defaults, or any allegations or
assertions of such by any party thereunder that constitute a default or event of
default under any such Contracts, instruments or arrangements.

(rr) FINRA Representations. The Company’s responses to the Financial Industry
Regulatory Authority, Inc. (“FINRA”) questionnaire provided by the Placement
Agent are true and correct in all material respects and the Company has not
become aware of any information that would cause any information disclosed in
such questionnaire to become inaccurate or incorrect in any material respect. No
executive officer, director or nominee for director of the Company has a direct
or indirect affiliation or association with any member of FINRA.

(ss) Certain Statements. All statistical or market-related data included in the
Registration Statement and the Prospectus are based on or derived from sources
that the Company believes to be reliable and accurate. No “forward-looking
statement” (within the meaning of Section 27A of the Securities Act and
Section 21E of the Exchange Act) contained in the Prospectus has been made or
reaffirmed without a reasonable basis or has been disclosed other than in good
faith. Any statement (including the assumptions described therein), included in
the Registration Statement or the Prospectus which constitute “forward-looking
statements” as defined by Rule 175(c) under the Securities Act (i) are within
the coverage of Rule 175(b) under the Securities Act and (ii) were made by the
Company with a reasonable basis and reflect the Company’s good faith estimate of
the matters described therein.

(tt) Investment Company Act. The Company is not an “investment company” and, at
all times up to and including consummation of the Transactions, and after giving
effect to

 

17



--------------------------------------------------------------------------------

application of the net proceeds of the Offering, will not be subject to
registration as an “investment company” under the Investment Company Act of
1940, as amended, and is not and will not be an entity “controlled” by an
“investment company” thereunder.

(uu) Employee Benefit Plans. The Company and its subsidiaries and any “employee
benefit plan” (as defined under the Employee Retirement Income Security Act of
1974, as amended, and the regulations and published interpretations thereunder
(collectively, “ERISA”)) established or maintained by the Company, its
subsidiaries or their “ERISA Affiliates” (as defined below) are in compliance in
all material respects with ERISA and all other applicable state and federal
laws. “ERISA Affiliate” means, with respect to the Company or a subsidiary, any
member of any group or organization described in Sections 414(b), (c), (m) or
(o) of the Internal Revenue Code of 1986, as amended, and the regulations and
published interpretations thereunder (the “Code”) of which the Company or such
subsidiary is a member. No “reportable event” (as defined in ERISA) has occurred
or is reasonably expected to occur with respect to any “employee benefit plan”
established or maintained by the Company, its subsidiaries or any of their ERISA
Affiliates. No “employee benefit plan” established or maintained by the Company,
its subsidiaries or any of their ERISA Affiliates, if such “employee benefit
plan” were terminated, would have any “amount of unfunded benefit liabilities”
(as defined in ERISA). Neither the Company, its subsidiaries nor any of their
ERISA Affiliates has incurred or reasonably expects to incur any liability under
(i) Title IV of ERISA with respect to termination of, or withdrawal from, any
“employee benefit plan” or (ii) Sections 412, 4971, 4975 or 4980B of the Code.
Each “employee benefit plan” established or maintained by the Company, its
subsidiaries or any of their ERISA Affiliates that is intended to be qualified
under Section 401(a) of the Code is so qualified and nothing has occurred,
whether by action or failure to act, that would cause the loss of such
qualification.

(vv) Compliance with Labor Laws. The Company and its subsidiaries have complied
and will comply in all material respects with wage and hour determinations
issued by the U.S. Department of Labor in paying its employees’ salaries, fringe
benefits and other compensation for the performance of work or other duties in
connection with contracts with the U.S. government, and have complied and will
comply in all material respects with the requirements of the Americans with
Disabilities Act of 1990, the Family and Medical Leave Act of 1993, the Civil
Rights Act of 1964 (Title VII), the National Labor Relations Act, the Vietnam
Era Veteran’s Readjustment Act, the Age Discrimination in Employment Act, as
amended by the Older Workers’ Benefit Protection Act, and all other federal,
state and local and foreign labor Laws, each as amended except where the failure
to comply with any such requirements has not, and will not, have a Material
Adverse Effect.

(ww) No Reportable Transaction. Neither the Company nor any of its subsidiaries
has participated in any reportable transaction, as defined in Treasury
Regulation Section 1.6011-4(b)(1).

(xx) No Brokers or Finders. Except for the compensation payable to RJA, as
Placement Agent in connection with the Offering, there is no broker, finder or
other party that is entitled to receive from the Company any brokerage, finder’s
fee or other fee or commission as a result of any Transactions contemplated by
this Agreement or the Prospectus or as a result of the Offering.

 

18



--------------------------------------------------------------------------------

(yy) No Restrictions on Dividend Payments. Except as otherwise specifically
disclosed in the Registration Statement and the Prospectus, (i) none of the
Company nor any subsidiary of the Company is prohibited or restricted, directly
or indirectly, from paying dividends, or from making any other distribution with
respect to their respective equity, debt or hybrid securities; and no subsidiary
is restricted, except by banking laws of general applicability, from repaying to
the Company or any other subsidiary of the Company any amounts that may from
time to time become due under any loans or advances to such subsidiary from the
Company or from transferring any property or assets to the Company or to any
other subsidiary.

(zz) Other Transaction Documents. Each of the Transaction Documents other than
this Agreement have been duly authorized by the Company and the Bank (as
applicable) and, on or before the Closing Date, when executed and delivered by
or on behalf of the Company and the Bank will be a valid and binding obligation
of the Company, enforceable against it in accordance with their respective
terms, subject to the Bankruptcy and Equity Exception.

(aaa) Dividends and Distributions. Except as otherwise specifically disclosed in
the Prospectus, (i) none of the Company nor any subsidiary of the Company is
prohibited or restricted, directly or indirectly, from paying dividends, or from
making any other distribution with respect to their respective equity, debt or
hybrid securities, including the Preferred Stock; and no subsidiary is
restricted, except by banking laws of general applicability, from repaying to
the Company or any other subsidiary of the Company any amounts that may from
time to time become due under any loans or advances to such subsidiary from the
Company or from transferring any property or assets to the Company or to any
other subsidiary.

The representations and warranties set forth in this Section 4 are being relied
upon by the Placement Agent, and shall remain operative and in full force and
effect regardless of (i) any investigation made by or on behalf of any
indemnified person (as described in Section 9 below) or (ii) any termination,
expiration or cancellation of this Agreement.

5. Placement Agent Representations and Warranties. The Placement Agent
represents and warrants to the Company that:

(a) This Agreement has been duly authorized by the Placement Agent and, when
executed and delivered by the Placement Agent, will be a valid and binding
obligation of the Placement Agent, enforceable against the Placement Agent in
accordance with its terms, subject to the Bankruptcy and Equity Exemption.

(b) The Placement Agent, and its applicable personnel, are registered and duly
licensed as registered representatives as required by applicable Law and by the
Financial Industry Regulatory Authority (“FINRA”).

6. Covenants. The Company and the Bank, jointly and severally, agree with the
Placement Agent that:

(a) The Company and the Bank will pay all expenses incident to the performance
of each of their obligations under this Agreement and will pay or cause to be
paid the following: (i) the costs incident to the authorization, issuance, sale
and delivery of the Securities and the issuance of the Conversion Shares
initially issuable by the Company upon

 

19



--------------------------------------------------------------------------------

conversion of shares of Preferred Stock in accordance with the terms of the
Articles of Amendment and any taxes payable in that connection, (ii) all fees,
disbursements and expenses of the Company’s counsel and accountants in
connection with the registration of the Securities under the Securities Act and
all other expenses in connection with the preparation, printing, reproduction
and filing of the Registration Statement, any Issuer Free Writing Prospectus and
the Prospectus and amendments and supplements thereto, the mailing and
delivering of copies thereof to the Placement Agent and dealers; (iii) the cost
of printing or producing this Agreement, the Blue Sky Memorandum, closing
documents (including any compilations thereof) and any other documents in
connection with the offering, purchase, sale and delivery of the Securities;
(iv) all expenses in connection with the qualification of the Securities for
offering and sale under state securities laws, including the fees and
disbursements of counsel for the Placement Agent in connection with such
qualification and in connection with the Blue Sky survey; (v) all fees and
expenses in connection with listing the Securities and Common Stock issuable
upon conversion of the Securities on the Nasdaq; (vi) the filing fees incident
to, and all reasonable fees and charges of counsel for the Placement Agent in
connection with, any required review by the FINRA of the terms of the sale of
the Securities; (vii) the cost of preparing the Securities; (viii) any stock or
transfer taxes and stamp or similar duties and the cost and charges of any
transfer agent or registrar; (ix) all fees and charges of the Placement Agent’s
counsel incurred in connection with the Offering, the Transactions and any prior
efforts by the Company and the Bank since September 1, 2009 to raise capital and
for the preparation of various documents; and (x) all other costs and expenses
incident to the performance of its obligations hereunder which are not otherwise
specifically provided for in this Section.

(b) The Company will use its best efforts to cause the Registration Statement
and any amendments thereto to become effective promptly, if it has not already
become effective, and will advise the Placement Agent promptly and, if requested
by the Placement Agent, will confirm such advice in writing: (i) when the
Registration Statement has become effective and the time and date of any filing
of any post-effective Registration Statement or any amendment or supplement to
any Prospectus and the time and date that any post-effective amendment to the
Registration Statement becomes effective; (ii) if Rule 430A under the Act is
employed, when the Prospectus has been timely filed pursuant to Rule 424(b)
under the Act; (iii) of the receipt of any comments of the Commission, or any
request by the Commission for review of, amendments or supplements to the
Registration Statement, any Preliminary Prospectus or the Prospectus or for
additional information; (iv) of the issuance by the Commission of any stop order
suspending the effectiveness of the Registration Statement or of the suspension
of the registration, qualification or exemption of the Shares for offering or
sale in any jurisdiction or the initiation of any proceeding for such purposes;
(v) at any time through the Expiration date, of any change in the Company’s
condition (financial or other), business, prospects, assets, liabilities, net
worth or results of operations, or of any event including, without limitation,
the taking of any action by, or communication from, any Governmental Authority
that comes to the attention of the Company that makes any statement made in the
Registration Statement or the Prospectus (as then amended or supplemented) or
any free writing prospectus untrue in any material respect or that requires the
making of any additions thereto or changes therein in order to make the
statements therein (in the case of the Prospectus and free writing prospectus,
in light of the circumstances under which they were made) not misleading in any
material respect, or of the necessity to amend or supplement the Prospectus (as
then amended or supplemented) to comply with the Securities Act or any other
law; (vi) the occurrence of any event which may

 

20



--------------------------------------------------------------------------------

cause the Company to withdraw, terminate, rescind or cancel the Offering;
(vii) any event occurs that would cause any representation or warranty contained
in this Agreement to be untrue or inaccurate; (viii) the need to amend the
Registration Statement to update it and make it continuously effective and
complete through the Expiration Date; (ix) any request for additional
information or other action directed to the Company or any of its affiliates by
any governmental or regulatory authority, including but not limited to the
Commission, which would be likely to substantially delay the consummation of the
Offering; (x) any material development in connection with the Offering; and
(vii) any other information relating to the Offering which the Placement Agent
may from time to time reasonably request; and (xi) prior to Commencing the
Offering, the Company shall engage and maintain, at its expense, a transfer
agent and a registrar (which, if permitted by applicable laws and rules, may be
the same entity as the transfer agent) for the Preferred Stock.

(c) use its commercially reasonable efforts to maintain the effectiveness of the
Registration Statement under the Securities Act and to prevent the issuance of
any stop order and to update the Prospectus and maintain it continuously
current;

(d) prior to making any filings with any governmental or regulatory authority
which are in addition to what it has filed as of the date hereof, including, but
not limited to, any amendments or supplements to such filings, furnish a copy to
RJA and afford RJA and RJA’s counsel a reasonable opportunity to comment thereon
prior to filing;

(e) promptly file with the Commission any amendment or supplement to the
Registration Statement or the Prospectus that may, in the judgment of the
Company or RJA be required by the Securities Act or requested by the Commission;

(f) furnish a copy of any amendment or supplement to the Registration Statement
or to the Prospectus and any Issuer Free Writing Prospectus to RJA and counsel
for RJA and obtain RJA’s consent prior to using or filing any of those with the
Commission;

(g) not make any offer relating to the Units (including the Securities and the
underlying Conversion Shares), Common Stock, or any other securities that would
constitute an Issuer Free Writing Prospectus without RJA’s prior consent;

(h) continue to comply in all material respects with all Laws relating to the
Offering and Offering Materials and timely file with Nasdaq all documents and
notices required by Nasdaq of companies that have or will issue securities that
are traded on Nasdaq;

(i) take such action as RJA may reasonably request to complete any required
review by the FINRA of the terms of the Offering;

(j) make available to RJA all material financial and other information
concerning its business and operations, and the Offering that RJA reasonably
request and will provide RJA and RJA’s advisors with reasonable access to the
Company’s officers, directors, employees, independent accountants and legal
counsel;

(k) issue and sell Units (including the Securities and the Conversion Shares)
subscribed for by Purchasers when and to the extent that the Company is required
to do so

 

21



--------------------------------------------------------------------------------

pursuant to the terms and conditions of the Offering as contemplated in the
Prospectus and this Agreement, and it will use the net proceeds from the
Offering in the manner as described under the caption “Use of Proceeds” in the
Prospectus and consistent with the terms of this Agreement;

(l) not take, directly or indirectly, any action designed to cause or result in,
or that has constituted or which might reasonably be expected to constitute, the
stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of the Units (including the Securities and the
Conversion Shares);

(m) obtain the prior approval of the Placement Agent before using any reference
to the Placement Agent in the Offering Materials or any other document or
communication prepared, approved or authorized by the Company in connection with
the Offering;

(n) treat any advice, written or oral, provided by the Placement Agent pursuant
to this Agreement as confidential and, except as required by law, such advice
will be solely for the information and assistance of the Company in connection
with the Offering and may not be quoted, nor will any such advice or the name of
the Placement Agent be referred to, in any report, document, release or other
communication, whether written or oral, prepared, issued or transmitted by the
Company or any affiliate, director, officer, employee, agent or representative
of any thereof, without, in each instance, the Placement Agent’s prior consent,
which consent shall not be unreasonably withheld;

(o) RJA, with the prior written consent of the Company (which shall not be
unreasonably delayed, withheld or denied), at RJA’s expense, may place an
announcement in any newspapers and periodicals as RJA may choose, stating that
RJA is acting as the placement agent in connection with the Offering;

(p) use commercially reasonable efforts to cause to be provided such other
opinions, certificates and other documents as the Placement Agent may reasonably
request;

(q) if this Agreement shall terminate or shall be terminated after execution
pursuant to any provision hereof (except pursuant to a termination under
Section 10 hereof) or if this Agreement shall be terminated by RJA because of
any inability, failure or refusal on the part of the Company to perform in all
material respects any agreement herein or to comply in all material respects
with any of the terms or provisions hereof or to fulfill in all material
respects any of the conditions of this Agreement, the Company will reimburse RJA
upon invoice in funds immediately available to RJA for all of RJA’s expenses
payable hereunder;

(r) during the period ending five years from the date hereof, furnish to RJA
and, upon RJA’s request, (i) as soon as available, a copy of each proxy
statement, quarterly or annual report or other report of the Company mailed to
stockholders or filed with the Commission, FINRA or the Nasdaq Capital Market or
any national securities exchange and (ii) from time to time such other
information concerning the Company as RJA may reasonably request;

 

22



--------------------------------------------------------------------------------

(s) during the Offering, and at all times through the Expiration Date, file all
documents required to be filed with the Commission pursuant to Sections 13, 14
and 15 of the Exchange Act in the manner and within the time periods required by
the Exchange Act;

(t) The Company will cooperate with the Placement Agent and counsel for the
Placement Agent in connection with the registration or qualification of the
Shares for offering and sale by the Placement Agent under the securities or Blue
Sky laws of such jurisdictions as the Placement Agent may reasonably designate
and will file such consents to service of process or other documents as may be
reasonably necessary in order to effect and maintain such registration or
qualification for so long as required to complete the distribution of the
Shares; provided that in no event shall the Company be obligated to qualify to
do business in any jurisdiction where it is not now so qualified or to take any
action that would subject it to general service of process in suits, other than
those arising out of the offering or sale of the Shares, as contemplated by this
Agreement and the Prospectus, in any jurisdiction where it is not now so
subject. In the event that the qualification of the Shares in any jurisdiction
is suspended, the Company shall so advise the Placement Agent promptly in
writing. The Company will use its best efforts to qualify or register its Common
Stock for sale in non-issuer transactions under (or obtain exemptions from the
application of) the Blue Sky laws of each state where necessary to permit market
making transactions and secondary trading and will comply with such Blue Sky
laws and will continue such qualifications, registrations and exemptions in
effect for a period of two years after the date hereof.

(u) The Company will furnish to the Placement Agent, without charge, two signed
duplicate originals of the Registration Statement as originally filed with the
Commission and of each amendment thereto, including financial statements and all
exhibits thereto, and will also furnish to the Placement Agent, without charge,
such number of conformed copies of the Registration Statement as originally
filed and of each amendment thereto as the Placement Agent may reasonably
request.

(v) for so long as any of the Convertible Preferred Stock are outstanding, it
will (i) deliver without charge to the Placement Agent promptly upon filing or
becoming available, copies of (w) all reports or other publicly available
information that the Company mails or otherwise makes available to its
shareholders and holders of Preferred Stock and Common Stock, (x) all reports,
financial statements and proxy or information statements filed by the Company
with the Commission, Nasdaq or any securities exchange, and (z) annual financial
statements and interim unaudited financial statements; provided that any
documents filed by the Company on EDGAR need not be provided separately;

(w) The Company will retain in accordance with the Act, all Issuer Free Writing
Prospectuses not required to be filed pursuant to the Act; and if at any time
after the date hereof any events shall have occurred as a result of which any
Issuer Free Writing Prospectus, as then amended or supplemented, would conflict
with the information in the Registration Statement, the most recent Preliminary
Prospectus or the Prospectus or would include an untrue statement of a material
fact or omit to state any material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, or, if for any other reason it shall be necessary to amend
or supplement any Issuer Free Writing Prospectus, to notify the Placement Agent
and, upon the Placement Agent’s

 

23



--------------------------------------------------------------------------------

request, to file such document and to prepare and furnish without charge to the
Placement Agent as many copies as they may from time to time reasonably request
of an amended or supplemented Issuer Free Writing Prospectus that will correct
such conflict, statement or omission or effect such compliance;

(x) The Company will make generally available to its securities holders a
consolidated earnings statement (in form complying with the provisions of Rule
158), which need not be audited, covering a twelve-month period commencing after
the effective date of the Registration Statement and the Rule 462 Registration
Statement, if any, and ending not later than 15 months thereafter, as soon as
practicable after the end of such period, which consolidated earnings statement
shall satisfy the provisions of Section 11(a) of the Securities Act;

(y) For a period commencing on the date hereof and ending on the 90th day after
the date of the Prospectus (as the same may be extended as described below, the
“Lock-Up Period”), the Company will not, directly or indirectly, (1) offer for
sale, sell, pledge or otherwise dispose of (or enter into any transaction or
device that is designed to, or could be expected to, result in the disposition
by any person at any time in the future of) any shares of Common Stock,
Preferred Stock or securities convertible into or exchangeable for Common Stock
(other than shares of the Common Stock issued pursuant to employee benefit
plans, qualified stock option plans or other employee compensation plans
existing on the date hereof or pursuant to currently outstanding options,
warrants or rights), or sell or grant options, rights or warrants with respect
to any shares of Common Stock or securities convertible into or exchangeable for
Common Stock (other than the grant of options pursuant to option plans existing
on the date hereof), (2) enter into any swap or other derivatives transaction
that transfers to another, in whole or in part, any of the economic benefits or
risks of ownership of such shares of Common Stock, whether any such transaction
described in clause (1) or (2) above is to be settled by delivery of Common
Stock, other securities, in cash or otherwise, (3) file or cause to be filed a
registration statement, including any amendments, with respect to the
registration of any shares of Common Stock or securities convertible,
exercisable or exchangeable into Common Stock or any other securities of the
Company or (4) publicly disclose the intention to do any of the foregoing, in
each case without the prior written consent of the Representative on behalf of
the Placement Agent (which consent may be withheld at the sole discretion of the
Representative);

(z) The Company will comply with all provisions of any undertakings contained in
the Registration Statement.

7. Expenses. Whether or not the Transactions or the Offering contemplated hereby
are consummated or this Agreement becomes effective or is terminated, the
Company and the Bank, jointly and severally, will pay or cause to be paid the
following: (i) the fees, disbursements and expenses of the Company’s and the
Banks’ counsel and accountants in connection with the registration of the Shares
under the Act and all other expenses in connection with the preparation,
printing and filing of the Registration Statement and the Prospectus and
amendments and supplements thereto and the mailing and delivering of copies
thereof to the Placement Agent and any dealers; (ii) the printing and delivery
(including postage, air freight charges and charges for counting and packaging)
of such copies of the Registration Statement, the Prospectus, this Agreement,
the Selected Dealers Agreement and all amendments or supplements to any of them
as may be reasonably requested for use in connection with the

 

24



--------------------------------------------------------------------------------

offering and sale of the Shares; (iii) consistent with the provisions of
Section 5(j), all expenses in connection with the qualification of the Units and
Securities for offering and sale under state securities laws or Blue Sky laws,
including up to $10,000 of attorneys’ fees and charges of the counsel for the
Placement Agent in connection therewith; (iv) the filing fees incident to
securing any required review by FINRA of the fairness of the terms of the sale
of the Units and Securities and up to $15,000 of fees and charges of the
Placement Agent’s counsel relating thereto; (v) the fees and charges associated
with listing the Securities on Nasdaq; (vi) the cost of preparing stock
certificates; (vii) the costs and charges of any transfer agent or registrar;
(viii) the cost of the tax stamps, if any, in connection with the issuance and
delivery of the Securities to the respective Placement Agent; (ix) all other
fees, costs and expenses referred to in Item 13 of the Registration Statement;
(x) the transportation, lodging, graphics and other expenses incidental to the
Company’s preparation for and participation in the “roadshow,” if any, for the
offering contemplated hereby; (xi) up to $20,000 for reasonable out-of-pocket
expenses (excluding legal fees and charges of the Placement Agent’s counsel)
incurred by the Placement Agent and (xii) all legal fees and charges of counsel
to the Placement Agent, which shall be paid upon invoice in funds immediately
available to such counsel (including an invoice on December 31, 2009). Raymond
James will not incur out-of-pocket expenses in excess of $20,000 (other than
legal fees and charges which are not subject to this limit), without the prior
written consent of the Company. All charges for expenses and reimbursements to
the Placement Agent (including, without limitation, all legal fees and charges)
are due and payable upon invoice from time to time, with a payment of Placement
Agent Fees and expenses (including, without limitation, legal fees and charges
incurred prior to that time) due and payable in December 31, 2009, if any Units
have been sold by that date. The Company’s payment and reimbursement of expenses
to the Placement Agent will be made in funds immediately available to RJA. All
fees and expenses payable hereunder will be net of all applicable withholding
and similar taxes. The maximum expense reimbursement, including the placement
agent’s counsel fees, will be limited to $400,000, provided that the
reimbursement payable to the Placement Agent and the Placement Agent’s fees will
not exceed 8% of the of the gross proceeds of this Offering. Except as provided
in this Section 7 and in Section 8 hereof, the Placement Agent shall pay its own
expenses incurred hereunder.

8. Indemnification and Contribution. The Company and the Bank, jointly and
severally, will indemnify and hold harmless the Placement Agent, the directors,
officers, employees and agents of the Placement Agent, and each person, if any,
who controls the Placement Agent within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act from and against any and all
losses, claims, damages, liabilities and expenses, including reasonable costs of
investigation and attorneys’ fees and charges (collectively, “Damages”) or
Proceedings arising out of or based upon (i) any untrue statement or alleged
untrue statement of a material fact contained in any Preliminary Prospectus, in
the Registration Statement, any Issuer Free Writing Prospectus or the Prospectus
or in any amendment or supplement thereto, or any omission or alleged omission
to state therein a material fact required to be stated therein or necessary to
make the statements therein (in the case of the Prospectus, in light of the
circumstances under which they were made) not misleading, except to the extent
that any such Damages arise out of or are based upon an untrue statement or
omission or alleged untrue statement or omission that has been made therein or
omitted therefrom in reliance upon and in conformity with the information
furnished in writing to the Company by or on behalf of Placement Agent,
expressly for use in connection therewith (as provided below in this Section

 

25



--------------------------------------------------------------------------------

8), (ii) any inaccuracy in or breach of the representations and warranties of
the Company and the Bank contained herein or any failure of the Company or the
Bank to perform their respective obligations hereunder or under law, and
(iii) any Damages and any Proceedings (as defined below) with respect to the
Conversion, the Redemption and/or the Conversion and Redemption Materials (as
defined below) or any use or disclosure of any third party studies, reviews or
reports. This indemnification shall be in addition to any liability that the
Company or the Banks may otherwise have.

In addition to its other obligations under this Section 8, the Company and the
Banks agree, jointly and severally, that, as an interim measure during the
pendency of any Proceeding arising out of or based upon any statement or
omission, or any alleged statement or omission, or any inaccuracy, or alleged
inaccuracy, in the representations, warranties and covenants of the Company and
the Bank herein or failure to perform their respective obligations hereunder,
all as set forth in this Section 8, and without limiting the rights of the
Placement Agent and the other persons indemnified under the first sentence of
Section 8 hereof, the party against whom indemnification is being sought will
reimburse the Placement Agent on a monthly basis for all reasonable legal or
other out-of-pocket expenses and charges incurred in connection with
investigating or defending any such Proceeding (to the extent documented by
reasonably itemized invoices therefor), notwithstanding the absence of a
judicial determination as to the propriety and enforceability of the obligation
of the Company or the Bank to reimburse the Placement Agent for such expenses
and the possibility that such payments might later be held to have been improper
by a court of competent jurisdiction. To the extent that any such interim
reimbursement payment is so held to have been improper, the Placement Agent
shall promptly return it to the person(s) from whom it was received. Any such
interim reimbursement payments that are not made to the Placement Agent within
30 days of a request for reimbursement shall bear interest compounded daily at a
rate determined on the basis of the base or “prime” lending rate announced from
time to time by The Wall Street Journal from the date of such request.

If any action, claim, inquiry, suit or proceeding shall be brought against the
Placement Agent or any person controlling the Placement Agent or any director,
officer, employee or agent of the Placement Agent in respect of which indemnity
may be sought against the Company, such Placement Agent or such controlling
person, director, officer, employee or agent shall promptly notify in writing
the party against whom indemnification is being sought (the “indemnifying
party”), and such indemnifying party shall assume the defense thereof, including
the employment of counsel reasonably acceptable to the Placement Agent or such
controlling persons, directors, officers, employees and agents and the payment
of all reasonable fees of and charges incurred by such counsel. The Placement
Agent or any of its controlling persons, directors, officers, employees and
agents shall have the right to employ separate counsel in any such action and
participate in the defense thereof, but the fees and charges of such counsel
shall be at the expense of the Placement Agent or such controlling person,
unless (i) the indemnifying party has agreed in writing to pay such fees and
charges, (ii) the indemnifying party has failed to timely assume the defense and
employ counsel reasonably acceptable to the Placement Agent or such controlling
person, director, officer, employee or agent or (iii) the named parties to any
such action (including any impleaded parties) include both such Placement Agent
or such controlling persons, directors, officers, employees or agents and the
indemnifying party, and such Placement Agent or such controlling persons,
directors, officers, employees or agents shall have been advised by its counsel
that one or more legal defenses may be available to the Placement Agent

 

26



--------------------------------------------------------------------------------

or such persons that may not be available to the Company or the Bank, or that
representation of such indemnified party and any indemnifying party by the same
counsel would be inappropriate under applicable standards of professional
conduct (whether or not such representation by the same counsel has been
proposed) due to actual or potential differing interests between them (in which
case the indemnifying party shall not have the right to assume the defense of
such action on behalf of such Placement Agent or such controlling person,
director, officer, employee or agent (but the Company and the Bank shall not be
liable for the fees and charges of more than one counsel for the Placement Agent
and such controlling persons, directors, officers, employees or agents)). The
indemnifying party shall not be liable for any settlement of any such action
effected without its written consent, but if settled with such written consent,
or if there is a final judgment for the plaintiff in any such action, the
indemnifying party agrees to indemnify and hold harmless any Placement Agent and
any such controlling persons, directors, officers, employees or agents from and
against any loss, claim, damage, liability or expense by reason of such
settlement or judgment, but in the case of a judgment only to the extent stated
in the first paragraph of this Section 8.

The Placement Agent will indemnify and hold harmless the Company, its directors,
its officers who signed the Registration Statement and any person who controls
the Company within the meaning of Section 15 of the Act or Section 20 of the
Exchange Act, to the same extent as the foregoing several indemnity from the
Company to the Placement Agent, but only with respect to information furnished
in writing by or on behalf of the Placement Agent expressly for use in the
Registration Statement, the Prospectus, any Issuer Free Writing Prospectus or
any amendment or supplement thereto. If any action or claim shall be brought or
asserted against the Company, any of its directors, any of its officers who
signed the Registration Statement or any such controlling person based on the
Registration Statement, the Prospectus, or any amendment or supplement thereto,
and in respect of which indemnity may be sought against any Placement Agent
pursuant to this paragraph, such Placement Agent shall have the rights and
duties given to the Company by the immediately preceding paragraph (except that
if the Company shall have assumed the defense thereof, such Placement Agent
shall not be required to do so, but may employ separate counsel therein and
participate in the defense thereof, but the fees and charges of such counsel
shall be at the Placement Agent’s expense), and the Company, its directors, any
such officers who signed the Registration Statement and any such controlling
persons, shall have the rights and duties given to the Placement Agent by the
immediately preceding paragraph. The only information furnished to the Company
through the Representative by or on behalf of any Placement Agent is described
in Section 4(d) herein.

In any event, none of the Company or the Bank will, without the prior written
consent of the Placement Agent, settle or compromise or consent to the entry of
any judgment in any Proceeding or threatened Proceeding in respect of which the
indemnification may be sought hereunder (whether or not the Placement Agent or
any person who controls the Placement Agent within the meaning of Section 15 of
the Act or Section 20 of the Exchange Act or any director, officer, employee or
agent is a party to such Proceeding) unless such settlement, compromise or
consent includes an unconditional release of the Placement Agent, and their
controlling persons, directors, officers and agents from all liability arising
out of such Proceeding.

If the indemnification provided for in this Section 8 is unavailable or
insufficient for any

 

27



--------------------------------------------------------------------------------

reason whatsoever to an indemnified party in respect of any Damages referred to
herein, then an indemnifying party, in lieu of indemnifying such indemnified
party, shall contribute to the amount paid or payable by such indemnified party
as a result of such Damages (i) in such proportion as is appropriate to reflect
the relative benefits received by the Company and the Bank on the one hand, and
the Placement Agent on the other hand, from the offering and sale of the Shares
or (ii) if the allocation provided by clause (i) above is not permitted by
applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in clause (i) above but also the relative and
several fault of the Company and the Bank on the one hand, and the Placement
Agent on the other hand, in connection with the statements or omissions that
resulted in such Damages as well as any other relevant equitable considerations.
The relative and several benefits received by the Company and the Bank on the
one hand, and the Placement Agent on the other hand, shall be deemed to be in
the same proportion as the total net proceeds from the Offering (before
deducting expenses) received by the Company bear to the total underwriting
discounts and commissions received by the Placement Agent, in each case as set
forth in the table on the cover page of the Prospectus (plus, if applicable, the
Securities sold pursuant to a Rule 462 Registration Statement), any
determination of the relative benefits received by the Company or the Placement
Agent from the offering of the Shares shall include the net proceeds (before
deducting expenses) received by the Company and the placement agent received by
the Placement Agent, from the sale of such additional Securities, in each case
computed on the basis of the respective amounts set forth in the notes to the
table on the cover page of the Prospectus and the Rule 462 Registration
Statement. The relative fault of the Company and the Bank on the one hand, and
the Placement Agent on the other hand, shall be determined by reference to,
among other things, whether the untrue or alleged untrue statement of a material
fact or the omission or alleged omission to state a material fact relates to
information supplied by the Company or the Banks on the one hand, or by the
Placement Agent on the other hand and the parties’ relative intent, knowledge,
access to information and opportunity to correct or prevent such statement or
omission.

The Company, the Bank and the Placement Agent agree that it would not be just
and equitable if contribution pursuant to this Section 8 was determined by a pro
rata allocation or by any other method of allocation that does not take into
account the equitable considerations referred to in the immediately preceding
paragraph. The amount paid or payable by an indemnified party as a result of the
Damages referred to in the immediately preceding paragraph shall be deemed to
include, subject to the limitations set forth above, any legal or other expenses
and charges reasonably incurred by such indemnified party in connection with
investigating, defending or settling any such action or claim. Notwithstanding
the provisions of this Section 8, the Placement Agent shall not be required to
contribute any amount in excess of the amount of the Placement Agent fees
actually received by it. No person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation.

Notwithstanding the second paragraph of this Section 8, any Damages for which an
indemnified party is entitled to indemnification or contribution under this
Section 8 shall be paid by the indemnifying party to the indemnified party as
Damages are incurred after receipt of reasonably itemized invoices therefor. The
indemnity, contribution and reimbursement agreements contained in this Section 8
and the representations and warranties of the Company

 

28



--------------------------------------------------------------------------------

and the Bank set forth in this Agreement shall remain operative and in full
force and effect, regardless of (i) any investigation made by or on behalf of
any Placement Agent or any person controlling any Placement Agent and their
respective directors, officers, employees and agents, the Company and the Bank
and any persons controlling the Company and the Company’s executive officers who
have executed the Registration Statement, (ii) acceptance and sale of any
Securities and payment therefor and (iii) any termination of this Agreement. A
successor to the Placement Agent or to the Company, and to their respective
directors, officers, employees, agents or any person controlling the Company,
including the heirs, and personal and legal representatives of natural persons,
shall be entitled to the benefits of the indemnity, contribution and
reimbursement agreements contained in this Section 8.

It is agreed that any controversy arising out of the operation of the interim
reimbursement arrangements set forth in the second paragraph of this Section 8,
including the amounts of any requested reimbursement payments and the method of
determining such amounts, shall be settled by arbitration conducted pursuant to
the Code of Arbitration Procedure of FINRA. Any such arbitration must be
commenced by service of a written demand for arbitration or written notice of
intention to arbitrate, therein electing the arbitration tribunal. In the event
the party demanding arbitration does not make such designation of an arbitration
tribunal in such demand or notice, then the party responding to said demand or
notice is authorized to do so. Such arbitration would be limited to the
operation of the interim reimbursement provisions contained in the second and
fourth paragraphs of this Section 8, and would not resolve the ultimate
propriety or enforceability of the obligation to reimburse expenses that is
created by the provisions of the second paragraph of this Section 8.

The indemnification and contribution rights of the Placement Agent and their
controlling persons, directors, officers, employees and agents are in addition
to any rights and remedies such persons and entities may otherwise have,
including under common law.

9. Conditions to the Placement Agent’s Obligations. The Placement Agent’s
obligations under this Agreement to use its commercially reasonable efforts to
identify potential purchasers for the Units and to close the sale of any Units
shall be subject to the accuracy of the representations and warranties of the
Company and the Bank contained herein as of the date and time that this
Agreement is executed through the Expiration Date, to the accuracy of the
statements of the Company made herein and in the Offering Materials, to the
performance by the Company and the Bank of their respective covenants,
agreements and obligations hereunder and under the other Transaction Documents,
and to the following additional conditions:

(a) All representations and warranties of the Company and the Bank contained
herein are now, and at all times during the Offering Period, shall be true and
correct and shall have in all material respects, and RJA shall have received
certificates from one or more of the Company’s officers to that effect, dated on
each of the Commencement Date and the Expiration Date, and at such other times
as the Placement Agent may request (provided, that, RJA’s agreeing to act, or
continuing to act, as the Placement Agent at a time when RJA knows or should
know that any such representation, warranty or agreement is or may be untrue or
incorrect in a material respect shall be without prejudice to RJA’s right
subsequently to cease so to act by reason of such untruth, incorrectness or
nonperformance or to any of RJA’s other rights hereunder.

 

29



--------------------------------------------------------------------------------

(b) At all times, the Company shall have performed in all material respects all
of its covenants, agreements and obligations hereunder and under the Offering
Materials theretofore required to have been performed and RJA shall have
received certificates to that effect dated each of the Commencement Date, the
Expiration Date, and signed by one or more officers of the Company, and at such
other times as the Placement Agent may request (provided, that, RJA’s agreeing
to act, or continuing to act, as the Placement Agent at a time when RJA knows or
should know that any such representation, warranty or agreement is or may be
untrue or incorrect in a material respect shall be without prejudice to RJA’s
right subsequently to cease so to act by reason of such untruth, incorrectness
or nonperformance or to any of RJA’s other rights hereunder.

(c) None of the offer, sale or delivery of the Units (including the Securities
and the underlying Conversion Shares) by the Company, the execution, delivery or
performance by the Company and its subsidiaries of this Agreement (A) conflicts
or will conflict with or constitutes or will constitute a breach of, or a
default under, the articles of incorporation or bylaws of the Company or its
subsidiaries, each as amended, or any material agreement or Contract (including,
without limitation, any agreement, document or instrument providing
registration, conversion or redemption rights, indenture, lease, or other
Contract to which the Company or any of its subsidiaries is a party or by which
any of their respective properties is bound) or (B) creates or will result in
the creation or imposition of any Lien upon any property or assets of the
Company or its subsidiaries or is a Debt Repayment Triggering Event or
(C) violates or will result in any violation of any existing Law (including
applicable state securities and blue sky laws), that is applicable to the
Company or its subsidiaries or any of their respective properties.

(d) No stop order suspending the effectiveness of the Registration Statement
shall have been issued by the Commission and no proceedings for that purpose
shall be pending or, to the knowledge of the Company, shall be threatened or
contemplated by the Commission at any time during the Offering Period; (ii) no
order suspending the effectiveness of the Registration Statement or the
qualification or registration of the Units (including the Securities and the
Conversion Shares) under the securities or blue sky laws of any jurisdiction
shall be in effect and no proceeding for such purpose shall be pending or, to
the knowledge of the Company, threatened or contemplated by the authorities of
any jurisdiction; (iii) any request for additional information on the part of
the staff of the Commission or any such authorities shall have been complied
with to the satisfaction of the staff of the Commission or such authorities;
(iv) after the date hereof, no amendment or supplement to the Registration
Statement or the Prospectus shall have been filed unless a copy thereof was
first submitted to the Placement Agent and the Placement Agent did not object to
the filing thereof in good faith; and (v) all of the representations and
warranties of the Company and the Bank contained in this Agreement shall be true
and correct in all material respects (except for such representations and
warranties qualified by materiality, which representations and warranties shall
be true and correct in all material respects) on and as of the date hereof and
at all times during the Offering Period, as if made on and as of each date
requested by the Placement Agent, including the Expiration Date, as the case may
be, and RJA shall have received a certificate, dated and signed by the chief
executive officer and the chief financial officer of the Company (or such other
officers as are acceptable to the Placement Agent) to the effect set forth in
this Section 9(d) and in Sections 9(e) hereof. Such certificate shall also state
that, (i) the Company has all necessary approvals of the

 

30



--------------------------------------------------------------------------------

OTS and the State of Florida to own the stock of its subsidiaries; (ii) except
as disclosed in the Prospectus, neither the Company nor its subsidiaries are
subject, is a party to, or is a recipient of any Enforcement Action by any of
the Regulatory Authorities, or any Governmental Authority having jurisdiction,
and neither the Company or its subsidiaries, has been advised by any of their
regulators that it is contemplating issuing or requesting (or is considering the
appropriateness of issuing or requesting) any such Enforcement Action or other
order, directive, or supervisory action, except as specifically described in the
Prospectus; and (iii) neither the Company nor any subsidiary has received notice
of or has knowledge of any basis for any proceeding or action relating
specifically to the Company or its subsidiaries for the revocation or suspension
of any order or Permit issued by, or any other action or proposed action by, any
Governmental Authority having jurisdiction over the Company or its subsidiaries
that would affect the transactions contemplated hereby or would have a Material
Adverse Effect.

(e) The Placement Agent shall be reasonably satisfied that since the respective
dates as of which information is given in the Registration Statement and
Prospectus, (i) there shall not have been any change in the capital stock of the
Company or any material change in the indebtedness (other than in the ordinary
course of business) of the Company and its subsidiaries, (ii) except as set
forth or contemplated by the Registration Statement or the Prospectus, no
material oral or written agreement or other transaction shall have been entered
into by the Company that is not in the ordinary course of business or that could
reasonably be expected to result in a material reduction in the future earnings
of the Company, (iii) no loss or damage (whether or not insured) to the property
of the Company shall have been sustained that had or could reasonably be
expected to have a Material Adverse Effect, (iv) no Proceeding affecting the
Company or any of its properties that is material to the Company or that affects
or could reasonably be expected to affect the transactions contemplated by this
Agreement shall have been instituted or threatened and (v) there shall not have
been any material change in the condition (financial or otherwise), business,
management, results of operations, assets, liabilities, net worth or prospects
of the Company or its subsidiaries that makes it impractical or inadvisable in
the Placement Agent’s judgment to proceed with the Offering or the sale of the
Units as contemplated hereby

(f) Through the Expiration Date, (i) in the judgment of the Placement Agent
there shall not have occurred any Material Adverse Change; and (ii) there shall
not have occurred any downgrading, nor shall any notice have been given of any
intended or potential downgrading or of any review for a possible change that
does not indicate the direction of the possible change, in the rating accorded
any securities of the Company or any of its subsidiaries by any “nationally
recognized statistical rating organization” as such term is defined for purposes
of Rule 436(g)(2) under the Securities Act.

(g) At or prior to the effective date of the Registration Statement and on or
prior to the Commencement Date, the Placement Agent shall have received a letter
from the Corporate Financing Department of FINRA confirming that such Department
has determined to raise no objections with respect to the fairness or
reasonableness of the terms and arrangements of the Offering contemplated
hereby.

(h) Neither the OTS nor any other Regulatory Authority shall have expressed any
objection to the Offering;

 

31



--------------------------------------------------------------------------------

(i) The Company will furnish to RJA, on each of the Commencement Date, the
Expiration Date, and each date the Registration Statement is amended and each
date during the Offering Period when a Form 8-K is filed or is required to be
filed, an opinion of Igler & Dougherty, P.A., counsel to the Company, addressed
to RJA, addressing the matters set forth in Schedule II hereto.

In rendering such opinion, counsel may rely, to the extent they deem such
reliance proper, as to matters of fact upon certificates of officers of the
Company and of government officials, provided that counsel shall state their
belief that they and RJA are justified in relying thereon. Copies of all such
certificates shall be furnished to RJA and counsel for the Placement Agent on
the Commencement Date, the Expiration Date, and each date the Registration
Statement is amended and each date during the Offering Period when a Form 8-K is
filed or is required to be filed.

In addition to the opinions set forth in Schedule II, such counsel shall state
that during the course of their participation in the preparation of the
Registration Statement and the Prospectus, and any amendments or supplements
thereto, nothing has come to the attention of such counsel that has caused them
to believe or given them reason to believe that the Registration Statement, the
Prospectus, or any amendment or supplement thereto (except for the financial
statements and other financial and accounting information contained therein or
omitted therefrom as to which no opinion need be expressed), at the date
thereof, contained an untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading or that the Registration Statement or the Prospectus as
of the date of the opinion (except as aforesaid), contains an untrue statement
of a material fact or omits to state a material fact necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading.

(j) On the Commencement Date and the Expiration Date, and on each date the
Registration Statement is amended or a Form 8-K is filed or required to be filed
to update or provide financial information (each, a “Comfort Date”), the Company
shall have furnished to RJA a letter of Hacker, Johnson and Smith, PA, addressed
to RJA and dated as of the relevant Comfort Date, (1) confirming that they are
independent public accountants within the meaning of the Securities Act and are
in compliance with the applicable requirements relating to the qualification of
accountants under Rule 2-01 of Regulation S-X of the Commission, and (2) stating
that, as of the date of the letter (or with respect to matters involving changes
or developments since the respective dates as of which specified financial
information is given in the Registration Statement and the Prospectus, as of a
date not more than three days prior to the date of the letter), the conclusions
and findings of such firm with respect to the financial information as are
customarily covered in accounting “comfort” letters delivered in connection with
a public offering and any other matters reasonably specified by RJA.

If any of the conditions specified in this Section 7 shall not have been
fulfilled timely in all material respects, the Placement Agent’s obligations
hereunder may be terminated at, or at any time prior to, the Commencement Date
or the Expiration Date by the Placement Agent. Notice of such termination shall
be given to the Company in writing or by telephone or facsimile confirmed in
writing.

 

32



--------------------------------------------------------------------------------

10. Other Agreements.

(a) It is understood and agreed that RJA, from time to time, makes a market in,
may have long or short positions, may buy and sell or otherwise effect
transactions for customer accounts and for their own accounts in the securities
of, or perform investment banking or other services for, the Company and its
subsidiaries and other entities which are or may be the subject of the
engagement contemplated by this Agreement. The Company confirms that it will
rely on its own counsel, accountants and other similar expert advisors for
legal, accounting, tax, actuarial and other similar advice.

(b) RJA is affiliated with Raymond James Financial Services, Inc. and Raymond
James Bank, a federally chartered savings bank. The activities of companies
having an interest in Raymond James may give rise to situations where RJA or an
affiliate of RJA may have an interest which may conflict with the interests of
the Company or which may be affected by the Offering or where RJA or its
affiliates may provide services to other clients whose interests may conflict
with the interests of the Company. RJA or any of its affiliates may (i) hold or
effect transactions in securities for clients and/or its own account, and/or
(ii) issue research or provide investment advice and/or (iii) provide corporate
finance, investment management or reinsurance services, which in any of these
situations may have a bearing, directly or indirectly, on the Offering or may
result in its affiliate(s) receiving a benefit from the Offering, provided that
RJA shall not provide its affiliates or their respective directors, managers,
officers, employees and agents any material non-public information with respect
to the Company which RJA has received in connection with RJA’s participation in
the Offering.

(c) Each of the Company or the Bank acknowledges and agrees that it has made and
will make its own decisions with respect to the desirability to it of the
offering, pricing and sale of the Units (including the Securities and the
Conversion Price), and has not relied and will not rely upon the Placement Agent
in making such evaluations and decisions. It is understood and agreed that the
Placement Agent will act under this Agreement as an independent contractor with
only the express duties specified herein.

(d) The Company authorizes the Placement Agent, following Closing, (i) to place
advertisements in financial and other newspapers and journals (including
electronic versions thereof) at their own expense describing the Transactions
generally, (ii) to use the Company’s corporate logo in such advertising or
related promotional materials (including electronic versions thereof) concerning
the Placement Agent’s services hereunder, and (iii) to include the Transaction
and the Company in lists of transactions and customers.

(e) The Company acknowledges and agrees that there are no understandings,
arrangements or agreements with respect to the offer or sale of the Units or the
Transactions with any finders, brokers, underwriters, agents, salesmen, dealers,
representatives or other persons (other than the Placement Agent as provided
herein) which have any interest in compensation due to the Placement Agent from
any Transactions, and the Company shall indemnify, defend and hold harmless the
Placement Agent from and against any and all Claims for such compensation.

 

33



--------------------------------------------------------------------------------

11. Survival. The provisions of Sections 2(d), 4, 6, 7, 8, 9, 10, 11, 12, 13,
15-20 hereof shall survive the delivery of and payment for the Units, the
Expiration Date and any Termination of this Agreement.

12. Notices. All notices and other communications required or permitted to be
given under this Agreement shall be in writing and shall be deemed to have been
duly given if (a) delivered personally, (b) sent by facsimile with immediate
telephonic confirmation or (c) sent by registered or certified mail, return
receipt requested, postage prepaid, to the parties hereto as follows:

 

If to RJA:   

Raymond James & Associates, Inc.

880 Carillon Parkway

St. Petersburg, Florida 33716

Attention: Chris Choate

Facsimile: (727) 567-8058

with a copy to:   

Jones Day LLP

1420 Peachtree Street NE

Atlanta, Georgia

Attention: Ralph F. MacDonald, III

Facsimile: (404) 581-4330

If to the Company, First Community Bank   

First Community Bank Corporation of America

9001 Belcher Road

Pinellas Park, Florida 33782

Attention: Kenneth P. Cherven

Facsimile: (727) 471-0001

with a copy to:   

Igler & Dougherty, P.A.

2457 Care Drive

Tallahassee, Florida 32308

Attention: A. George Igler

Facsimile: (850) 878-1230

13. Modifications. This Agreement may not be amended or modified except in a
writing signed by each of the parties hereto.

14. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York applicable to contracts
executed in and to be performed in that state, without regard to such state’s
rules concerning conflicts of laws. Any right to trial by jury with respect to
any claim or action arising out of this agreement or conduct in connection with
the engagement is hereby waived by the parties hereto.

15. Counterparts. This Agreement may be signed in two or more identical
counterparts, each of which shall be an original, and all of which together
shall constitute one and the same instrument. Any counterpart executed via
facsimile or electronic means shall have the same force and effect as a manually
executed original. This Agreement shall be effective

 

34



--------------------------------------------------------------------------------

when, but only when, at least one counterpart hereof shall have been executed on
behalf of each party hereto.

16. Severability. If any term or provision of this Agreement is deemed or
rendered invalid or unenforceable, then such term or provision shall be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Agreement.

17. Successors; Third-Party Beneficiaries. This Agreement is made solely for the
benefit of RJA, the Company and the Bank and their executors, administrators,
successors and assigns, and no other persons are intended to or shall have any
rights under or by virtue of this Agreement; provided, however, the indemnified
parties are made express third-party beneficiaries of the provisions set forth
in Section 9.

18. Headings. The titles and headings to sections of this Agreement are included
for convenience of reference only, and shall not effect the meaning or
interpretation of this Agreement.

19. No Advisory or Fiduciary Relationship. The Company acknowledges and agrees
that (a) the purchase and sale of the Units (including the Securities and the
underlying Conversion Shares) pursuant to this Agreement, including the
determination of the public offering price of the Units and conversion price of
the Convertible Preferred Stock and any related compensations, is an
arm’s-length commercial transaction between the Company, on the one hand, and
RJA, on the other hand, (b) in connection with the Offering contemplated hereby,
RJA has not assumed or will not assume any advisory or fiduciary responsibility
in favor of the Company with respect to the Offering contemplated hereby, the
Conversion or the process leading thereto (irrespective of whether RJA has
advised or is currently advising the Company on other matters) and RJA has no
obligation to the Company with respect to the Offering, except the obligations
expressly set forth in this Agreement, (c) RJA and their affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Company, and (d) RJA has not provided any legal, accounting,
regulatory or tax advice with respect to the Offering and the Company has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it deemed appropriate.

20. Entire Agreement. This Agreement constitutes the entire agreement by and
among the parties hereto with respect to the subject matter hereof and
supersedes all prior agreements and undertakings, both written and oral, among
the parties, or any of them, with respect to the subject matter hereof;
provided, however, that the provisions relating to the indemnification
obligations of the Company or the Bank and limitations on RJA’s liability as set
forth in the Engagement Letter, survive and are in no way superseded, amended or
modified by the execution of this Agreement insofar as they relate to any
losses, claims, damages, liabilities, expenses, or actions which are not
governed by the terms of such provisions in this Agreement.

 

35



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the agreement among the
Company and the Placement Manager.

 

Very truly yours,

FIRST COMMUNITY BANK CORPORATION

OF AMERICA

By:  

/s/ KENNETH P. CHERVEN

Name:  

Kenneth P. Cherven

Title:  

President & CEO

FIRST COMMUNITY BANK OF AMERICA By:  

/s/ KENNETH P. CHERVEN

Name:  

Kenneth P. Cherven

Title:  

CEO

Accepted and agreed as of the date first above written:

RAYMOND JAMES & ASSOCIATES, INC.

 

By:  

/s/ CHRIS CHOATE

Name:  

Chris Choate

Title:  

Senior Vice President

 

36